Citation Nr: 0841087	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-03 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Propriety of a reduction from a total rating to a 10 percent 
rating for bilateral hearing loss, effective from February 1, 
2006.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The veteran had active military service from August 1966 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  By a February 2008 decision, the Board 
found that a rating reduction for bilateral hearing loss was 
proper and denied the veteran's appeal.

The veteran then filed an appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In July 2008, the 
veteran's representative before the Court and VA General 
Counsel filed a joint motion for remand.  The Court granted 
the joint motion by a July 2008 order and remanded the case 
to the Board for further action.

In finding that a rating reduction from a total rating to a 
10 percent rating for bilateral hearing loss was proper, the 
Board relied on the evidence contained in an August 2005 VA 
examination report.  The Board found that the examination 
report demonstrated that the veteran's bilateral hearing loss 
had materially improved.  A showing of material improvement 
in a disability is required when a total rating is to be 
reduced.  See 38 C.F.R. § 3.343(a) (2008).

The veteran was previously awarded a total rating for 
bilateral hearing loss by a November 2004 rating decision 
based primarily on a September 2004 private audiogram 
administered by C.A.F., Au.D.  Although the audiometric 
testing results from the September 2004 audiogram reflected 
total disability for bilateral hearing loss, the August 2005 
VA examiner concluded that the results obtained by Dr. C.A.F. 
appeared to be exaggerated.  The VA examiner stated that he 
could not complete an examination of the veteran because of 
inconsistent responses to speech and pure tone testing.  The 
VA examiner found that the best estimate of the veteran's 
hearing abilities would be consistent with a previous VA 
examination that had been conducted in June 2002.  The June 
2002 VA examination report had demonstrated that the 
veteran's hearing loss was noncompensably (zero percent) 
disabling.  Based on this information and evidence, the Board 
found that the reduction to an even more favorable rating of 
10 percent was proper.

The July 2008 joint motion noted that the August 2005 VA 
examination report did not contain clinical findings 
regarding the level of disability of the veteran's bilateral 
hearing loss.  The joint motion suggested that an additional 
examination may be needed to assess whether there has indeed 
been material improvement in the veteran's level of hearing 
so as to warrant a rating reduction under 38 C.F.R. § 3.343.  
In considering the propriety of a reduction, the Board must 
generally focus on the evidence available to the RO at the 
time the reduction was effectuated.  Nevertheless, post-
reduction medical evidence may be considered in the context 
of evaluating whether a disability has demonstrated the 
requisite level of improvement.  The circumstances of the 
veteran's case appear to warrant the administration of an 
additional VA examination in order to determine whether there 
has been material improvement of his bilateral hearing loss.  
Therefore, a VA audiological examination should be scheduled 
in this regard.

Accordingly, this case is REMANDED for the following actions:

1.  Schedule a VA audiological 
examination to determine the level of 
disability of the veteran's bilateral 
hearing loss.  (Advise the veteran that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his appeal.  See 
38 C.F.R. § 3.655 (2008).)  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the examiner 
designated to examine the veteran.  
Puretone audiometry and Maryland CNC 
controlled speech discrimination test 
results must be provided.  38 C.F.R. 
§ 4.85(a) (2008).  Any additional testing 
deemed necessary to determine whether the 
veteran is cooperating fully and 
providing accurate responses should be 
undertaken.

The examiner is requested to provide an 
opinion as to whether the veteran has 
attained material improvement of his 
bilateral hearing loss.  If material 
improvement is shown, the examiner should 
comment on whether the material 
improvement was attained under the 
ordinary conditions of life (i.e., while 
working or actively seeking work), or as 
a result of prolonged rest or by 
following a regimen which precludes work.  
The opinions should be made in 
conjunction with a review of all the 
facts of record, including the previous 
VA and private audiometric testing.  If 
material improvement is not shown, the 
examiner should explain why.  All 
examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If a 
reduction is found to be warranted, 
undertake the process required for 
effectuating the reduction.  A 
supplemental statement of the case should 
be issued following the process.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

